Citation Nr: 1540562	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  10-42 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for emphysema.

2. Entitlement to service connection for asbestosis, claimed as scarring of the lungs.


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from November 1965 to December 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The case was previously before the Board in April 2013 wherein the Board denied the benefits sought on appeal.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In April 2013, his representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case for readjudication in compliance with directives specified.  The Court issued an order that same month, granting the Joint Motion, and returned the case to the Board.  Pursuant to the Joint Motion for Remand, the Board remanded the matter in September 2014 for additional treatment records.  

In June 2015, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  The opinion, dated in July 2015, has been received at the Board, and the Veteran has been provided a copy of this opinion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As stated above, the Board sought an advisory medical opinion from the VHA in June 2015.  The Board requested that a pulmonologist determine whether there is pleural thickening in the Veteran's lungs.  If so, the pulmonologist was asked to determine whether it is at least as likely that the Veteran's lung condition is related to inservice asbestos exposure.  A VHA medical opinion was obtained in July 2015.  Based on the medical reports the examiner was able to access, she found no evidence of an asbestos-related lung disease.  However, she noted that she was unable to provide a thorough medical opinion as she did not have access to either the Veteran's radiology images or the pulmonary function tests.  Accordingly, a remand is needed to obtain these records.  A new VA examination and medical opinion, addressing the etiology of the Veteran's claimed conditions should also be obtained. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding radiology images and pulmonary function tests, particularly from April 2010, June 2010 and January 2013.  Those records not already associated with the claims folder should be obtained and associated with the claims folder.

2. Schedule the Veteran for an appropriate VA evaluation to determine the nature and likely etiology of his claimed emphysema and asbestosis.  The claims file, including any radiology images and pulmonary function tests, must be made available to the examiner for review.  The examiner should conduct a thorough examination and identify any pathology found.  

For any diagnosed disability, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the condition(s) is etiologically related to the Veteran's active service, including conceded asbestos exposure.  

In providing this opinion, the examiner should specifically address the January 2013 VA examination report, CT scans in April 2009 and April 2010 as well as VA treatment records from May and July 2010, which show pleural thickening in the Veteran's lungs.  If pleural thickening is shown in the Veteran's records or at the time of examination, the examiner should specifically address its significance in the context of whether there is a relationship, if any, between the Veteran's condition(s) and inservice asbestos exposure. 

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should state and explain why an opinion cannot be provided without resort to speculation.

3. Upon completion of the above, readjudicate the issue on appeal.  If any benefits remain denied, the Veteran should be provided a supplemental statement of the case and given an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




